BARTON R. VOIGT, Chief Justice.
This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On June 29, 2006, appellant’s court-appointed appellate counsel filed a “Motion to Withdraw” as counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record and the “Anders brief’ submitted by counsel, this Court entered its “Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming Order Denying Motion to Correct Illegal Sentence,” on July 18, 2006. That Order provided that the District Court’s December 28, 2005, “Order Denying Defendant’s Motion to Correct Illegal Sentence” would be summarily affirmed unless the appellant, Robbie James Modrell, on or before September 1, 2006, filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking notice that the appellant, Robbie James Modrell, has failed to file a brief or other pleading within the time allotted, the Court finds that the “Order Denying Defendant’s Motion to Correct Illegal Sentence” should be affirmed. It is, therefore,
ORDERED that the District Court’s December 28, 2005, “Order Denying Defendant’s Motion to Correct Illegal Sentence” be, and the same hereby is, affirmed.
BY THE COURT:
BARTON R. VOIGT Chief Justice